Citation Nr: 1505553	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for right median nerve mononeuropathy, currently rated at 10 percent.

2.  Entitlement to an increased evaluation for left median nerve mononeuropathy, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Navy from October 1966 to August 1970, and service with a reserve component from January 1971 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2014, the Board remanded the case for additional development, to include scheduling a VA examination.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  The AOJ issued a supplemental statement of the case (SSOC) in April 2014, continuing the denial of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran was scheduled for a Board videoconference hearing in November 2013, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The available record does not show more than mild left or right median nerve impairment. 

2.  The Veteran failed to report for a scheduled VA examination in conjunction with his claim for entitlement to increased evaluations for bilateral median nerve mononeuropathy; good cause for his failure to report has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right median nerve mononeuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.124a, Diagnostic Code (DC) 8515 (2014).

2.  The criteria for an evaluation in excess of 20 percent for left median nerve mononeuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.124a, Diagnostic Code (DC) 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

A February 2009 notice informed the Veteran that an increase in his disabilities may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which a disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Thereafter, the Veteran was afforded the opportunity to respond.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was also provided VA examinations in March 2009 and December 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In a February 2014 remand, the Board concluded that the March 2009 and December 2012 VA examinations were inadequate for evaluating the current state of the Veteran's bilateral median nerve mononeuropathies and requested the AOJ schedule the Veteran for another VA neurological examination to determine the current severity of his bilateral median nerve impairment.  On April 23, 2014, the West Los Angeles VA medical center informed the AOJ that the Veteran failed to report to his scheduled VA examination to assess his rating claims.  As described in greater detail below, the scheduled examination was necessary to decide the issues on appeal.  The Veteran or his representative has not provided an explanation for the Veteran's failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's neuropathy of the right and left median nerves has been rated under DC 8515.  Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of both the minor and major extremity; 20 percent and 30 percent evaluations are warranted for moderate incomplete paralysis of the minor and major extremities; and 40 and 50 percent evaluations are warranted for severe incomplete paralysis of the minor and major extremities, respectively.

Finally, 60 and 70 percent evaluations are warranted for complete paralysis of the minor and major extremities, respectively, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  When a claimant, without good cause, fails to report for a VA examination based on a claim for increase, "the claim shall be denied."  38 C.F.R. § 3.655(b).

By way of background, in October 2007, the Veteran was granted service connection for bilateral median nerve mononeuropathies associated with degenerative disc disease of the cervical spine, effective to October 12, 2005.  See October 2007 statement of the case.  

In January 2009, the Veteran requested an increased rating for his neuropathy.  He reported that the pain and numbness in both of his arms had worsened and that he had difficulty grasping or holding objects in his hands and dropped things on a regular basis.  See January 2009 VA Form 21-4138.

As indicated above, on April 23, 2014, the West Los Angeles VA medical center informed the AOJ that the Veteran failed to report to his scheduled VA examination to assess his rating claims.  The Veteran has not shown good cause for failing to report for his scheduled VA examination, including any argument that he did not receive notification of the scheduled examination.  

There is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined.  See 38 C.F.R. § 3.655.

The Board notes the evidence of record does not show that the Veteran's address has changed during the course of his appeal.  In fact, the Veteran's address of record was used by VA when it notified the Veteran of his March 2009 and December 2012 VA examinations, and the Veteran reported this address on his December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals).  This address was also listed in the "Compensation and Pension Exam Inquiry" and in VACOLS (Veterans Appeals Control and Locator System) at the time of the Board's February 2014 remand. 

The AOJ's letter to the Veteran in March 2009 was not returned as undeliverable by the United States Post Office (USPS).  The subsequent December 2012 letter was also not returned as undeliverable by the USPS.  Hence, the evidence of record does not suggest that VA used an incorrect address.  The Board emphasizes it is important that the Veteran make efforts to assist VA in obtaining information and evidence relevant to substantiate his claims, to include reporting for a scheduled VA examination, explaining his inability to report for a VA examination, or to ensure that VA is apprised of his current address.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds no good cause for the Veteran's failure to appear for the examination. 

VA treatment records dated from November 2007 to June 2009 reflect evidence of mild sensorimotor bilateral median mononeuropathy at or around the wrist characterized by demyelination without axonal involvement.  The Veteran's symptoms of numbness and tingling were treated with gabapentin, 600mg.

A May 2009 VA treatment record shows the Veteran reported his hands were numb every night.  He also reported pain, stinging, and weakness.  

In March 2009 and September 2012 the Veteran was afforded VA examinations for his cervical spine disability.  The Veteran reported symptoms of numbness and burning.  He reported that certain activities to include writing, typing, and driving caused his hands to be numb.  As discussed in the Board's February 2014 remand, a separate neurological examination to assess the current state of his bilateral median nerve mononeuropathies was not provided.  Both examinations generally addressed various aspects of the Veteran's associated neurological abnormalities and noted his diagnosed bilateral median nerve mononeuropathies; however, neither provided an indication of the current severity of those disabilities (i.e., mild, moderate, severe, or complete paralysis) other than to indicate that the Veteran was experiencing sensory symptoms.  Instead, the reports merely stated that the Veteran's "conditions [were] currently active" and there was "no change in the diagnosis."  Additionally, the results of the September 2012 examination are inconsistent with those of the March 2009 examination and of the medical evidence contained in the record.  Specifically, the September 2012 examination found no serious sensory deficit, except in the fingertips; and no evidence of radiculopathy, whereas the March 2009 examination observed sensory deficits in both hands and identified the affected nerve as "most likely" the median nerve.  Further, VA medical records documented ongoing treatment for symptoms of radiculopathy, including numbness and tingling in his arms and hands.  See, e.g., July 2009 VA treatment record ("neck pain with radicular symptoms down b/1 lateral forearms to all digits"); August 2009 VA treatment record (patient with cervical radiculopathy and signs of peripheral nerve compression).

An August 2009 VA treatment record shows an abnormal electromyographic study of bilateral upper extremities and a diagnostic impression of chronic neuropathic changes in the right C6 myotome and left C8 myotome consistent with a bilateral chronic cervical radiculopathy noting treatment for bilateral carpal tunnel in January 2007.

The above evidence reflects that during the claim period, the Veteran reported various sensory symptoms.  Although objective neurologic findings were generally normal during this period the Veteran is competent to report neurologic symptoms of the upper extremities, such as pain, numbness, and tingling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that neurologic findings from the March 2009 and September 2012 were inadequate to determine whether higher ratings are warranted.  As noted above, the Veteran had sensory problems that are consistent with a finding of mild impairment.  

Of significance is the fact that the Veteran failed to report for a scheduled examination without good cause.  As noted above, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  

Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his scheduled VA examination, and because this matter arises from a claim for increase, the claim must be denied.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to a rating greater than 10 percent for right median nerve mononeuropathy is denied.

Entitlement to a rating greater than 20 percent for left median nerve mononeuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


